Citation Nr: 1618390	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  05-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include
depression with anxiety, attention deficit disorder (ADD), and post-traumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  

This case comes before the Board of Veterans Appeals Board on appeal from December 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for ADD and depression with anxiety.
 
In May 2008, the Veteran provided testimony at a hearing before the undersigned at
the RO.  A transcript of the hearing is of record.

The Veteran's appeal was previously remanded by the Board in July 2008 and August 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a November 2008 VA examination the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD or bipolar disorder.  He was diagnosed as having alcohol dependency and mood and impulse control disorder, NOS.  The examiner opined that the Veteran's depression and/or mood problems were not related to military service.

At a VA examination in October 2012, diagnoses were general anxiety disorder, personality disorder NOS, and alcohol dependency, sustained full remission.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and it was less likely than not that current mental health diagnoses were incurred in service or caused by sexual trauma that occurred in service.  The examiner also indicated that the Veteran's current diagnoses of general anxiety disorder and personality disorder most likely began during childhood.  It was noted that the Veteran had significant distress related to current chronic pain.  A March 2014 examiner found that the Veteran had no psychiatric disabilities.  

Treatment records indicate that the Veteran has been diagnosed and treated for PTSD, bipolar disorder, ADD/ADHD, panic disorder with agoraphobia, and general anxiety disorder, among other conditions.  

The examiners have been unanimous in finding that the Veteran did not meet the criteria for PTSD, but have not specifically determine whether the diagnoses of this condition in the Veteran's outpatient treatment records were made in error or whether the condition is in remission.  The same is noted with respect to other diagnosed psychiatric disabilities that were not found on examination, such as bipolar disorder and panic disorder.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

In addition, it was noted by one of the examiners that the Veteran's general anxiety disorder and personality disorder most likely began during childhood and continue to persist.  And it was noted that the Veteran had significant distress related to current chronic pain.  Additional opinions are required as to whether the general anxiety disorder preexisted military service should be obtained, as well as opinions regarding whether the Veteran's psychiatric disorders are secondary to service-connected disorders.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain opinions as to the following: 

(a)  Does the Veteran have a current acquired psychiatric disorder?  A current disability is one present at any time since 2004.  .  

If a psychiatric disability diagnosed since 2004 is not present currently (including PTSD, bipolar disorder, ADD/ADHD, panic disorder with agoraphobia, and general anxiety disorder); is this because the diagnosis was made in error, or because the disability has gone into remission?  

(b)  If the examiner finds that the Veteran has a current acquired psychiatric disorder, did such disorder have its onset during active duty, within one year of period of active duty, or was such condition otherwise caused or aggravated by the Veteran's active military service (including military sexual trauma)?  

Treat any disability that was present at any time since 2004 but is in remission as a current disorder.

(c)  Is such disorder secondary to a service-connected disability?  

 (c)  If generalized anxiety disorder was present in service, did it undebatably both (i) preexist active service, and (ii) undergo no increase in underlying disability during such service (beyond the normal progress of the disorder)?

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorder and continuity of symptoms.  

The examiner should provide reasons for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

